UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1429


AARON D. RAINNEY CHIDUBEM,

                    Plaintiff - Appellant,

             v.

U. S. POSTAL SERVICE; MEGAN J. BRENNAN,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:18-cv-00517-MHL)


Submitted: August 20, 2019                                        Decided: August 22, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Aaron D. Rainney Chidubem, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Aaron D. Rainney Chidubem appeals the district court’s order dismissing without

prejudice his suit against the Appellees pursuant to Fed. R. Civ. P. 41(b) for failure to

prosecute. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Chidubem v. U.S. Postal Serv., No.

3:18-cv-00517-MHL (E.D. Va. Mar. 18, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2